WARD, J.
The principal objection raised to the judgment by the appellant is that the court found that a contract for the purchase of the land between the parties had not been made, and there was no evidence to support that finding. Where there is a finding of fact without evidence, an exception is necessary to bring the case up for review, as it is a question of law. Mead v. Smith, 28 Hun, 639; Underhill v. Nichols, 8 Wkly. Dig. 276; Healy v. Clark, 120 N. Y. 642, 24 N. E. 316. There was no exception to the ruling of the trial court, filed as required by section 994 of the Code of Civil Procedure. At all events, there should have been exceptions to the conclusion of law that the complaint be dismissed.
The judgment should be affirmed, with costs. All concur.